Citation Nr: 0730060	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1989 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection is currently in effect for generalized 
anxiety disorder, major depressive disorder, and post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; degenerative disc disease of the cervical spine, 
rated as 30 percent disabling; radiculopathy of the left 
shoulder/arm, rated as 20 percent disabling; headaches, rated 
as 10 percent disabling; hypertension, rated as 10 percent 
disabling; and a corneal abrasion of the right eye, rated as 
noncompensable.

2.  The combined total disability evaluation is 80 percent.  

3.  The veteran is unemployable as a result of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a),(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  


The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


TDIU

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for generalized 
anxiety disorder, major depressive disorder, and PTSD, rated 
as 50 percent disabling; degenerative disc disease of the 
cervical spine, rated as 30 percent disabling; radiculopathy 
of the left shoulder/arm, rated as 20 percent disabling; 
headaches, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; and a corneal abrasion of the right 
eye, rated as noncompensable.  The combined disability rating 
is 80 percent.

The veteran's application for a TDIU was received in April 
2003.  

Treatment records received in conjunction with the veteran's 
claim reveal that at the time of a September 2003 psychiatric 
consultation, the veteran was found to have Axis I diagnoses 
of chronic PTSD, panic disorder with agoraphobia, and alcohol 
dependence.  The examiner assigned a Global Assessment of 
Function (GAF) score of 35.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Social Security Administration records received in 
conjunction with the veteran's claim reveal that he has been 
found to be disabled with a primary diagnosis of anxiety 
related disorders.  

At the time of an August 2004 VA psychiatric examination, the 
veteran was diagnosed as having PTSD, a panic disorder, and 
alcohol dependence.  The examiner assigned a GAF score of 50.  

At the time of a January 2006 VA psychiatric examination, the 
veteran was diagnosed as having PTSD, panic disorder, and 
alcohol dependence.  The examiner assigned a GAF score of 35.  
He stated that the multiple diagnoses were all mutually 
aggravated and that he could not delineate the GAF between 
the three but that it was his opinion that the veteran was 
not able to maintain work functioning given the severity and 
chronicity of his psychiatric symptoms.  

The veteran meets the percentage criteria for TDIU under 
4.16(a).  His service-connected generalized anxiety disorder, 
major depressive disorder, and PTSD is rated as 50 percent 
disabling, which is more than the required 40 percent rating.  
Moreover, the combined disability evaluation of 80 percent 
exceeds the required 70 percent.  

The January 2006 VA psychiatric examiner specifically found 
that the veteran was unable to maintain work given the 
severity and chronicity of his psychiatric symptoms.  There 
is no professional opinion to the contrary.  The assigned GAF 
score of 35 contemplates a very severe psychiatric disability 
that would preclude employment, and all other recent GAFs 
have been indicative of an inability to work.  In addition, 
the veteran has been found to be disabled by the Social 
Security Administration primarily on the basis anxiety 
related disorders.  

The overwhelming weight of the evidence is that the veteran 
is unemployable by reason of his service connected 
disabilities.  Given the foregoing, the veteran meets the 
criteria for a TDIU.  


ORDER

A TDIU is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


